Citation Nr: 1742578	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-16 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to service connection for a lung disability, to include emphysema.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Coast Guard from August 1965 to August 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO reopened the Veteran's previously denied claim for service connection for emphysema but denied the claim on the merits.  The Veteran filed a notice of disagreement (NOD) in October 2010.  In May 2011, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011.

In July 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In March 2016, the Board reopened the previously denied service connection claim, and remanded the merits claim to the agency of original jurisdiction (AOJ) for further action, to include additional development.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in a February 2017 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration..

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual claims processing system.  All records have been reviewed.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2. Although the Veteran served aboard a ship that was docked on the shore of the Republic of Vietnam between April 1966 and June 1966, and s presumed to have been exposed to herbicides during service, his diagnosed lung disabilities are not among the disabilities recognized by the VA as etiologically related to herbicide exposure.

3. Although the Veteran has asserted that he developed a lung disability as a consequence of exposure to herbicides and/or hazardous material, including paint primer referred to as "green death," no chronic lung disability was shown in service or for many years thereafter, and the only competent, probative opinion evidence to address the etiology of  current  lung disabilities weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a lung disability, to include emphysema, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., in Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.34 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not
prejudicial to the claimant.  Id.

In this appeal, a July 2009 pre-rating letter provided notice regarding what information and evidence was needed to substantiate the request to reopen the previously denied service connection claim.  The letter also provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations (in the event service connection is granted.   Moreover, the July 2009 letter provided notice to the Veteran regarding the need to submit new and material evidence and explaining the meaning of "new and material evidence."  The October 2009 rating decision reflects the RO's initial adjudication of the claims after issuance of the July 2009 letter.  Hence, this letter meets Pelegrin's and Dingess/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claims herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records, VA treatment records, and the reports of September 1994, February 2004, and August 2016 VA examinations.  Also of record and considered in connection with the claim is various statements provided by the Veteran, his spouse, siblings, and by his representative, on his behalf.  The Board finds that no additional AOJ action on this claim, prior to appellate consideration, is required.  

During the July 2015 hearing, the undersigned VLJ identified the issue on appeal.   Pertinent to this matter, testimony was offered with respect to the Veteran's experiences during service, and information was elicited regarding the Veteran's lung history and treatment.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless, inasmuch as following the hearing, additional development was ordered, (to include development for records that might be relevant to the request to reopen) and as a result, additional evidence was subsequently added to the claims file.   The hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016);  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board also finds that, with respect to the claim herein decided, there has been substantial compliance with the Board's prior remand instructions, to the extent possible, and that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

Pursuant to the March 2016 remand, the AOJ requested authorization from the Veteran to obtain private treatment records in a May 2016 letter.  The Veteran did not respond to this request.  The Veteran was afforded a VA examination in August 2016 and outstanding VA treatment records were associated with the claims file.  in February 2017, the AOJ issued a SSOC reflecting consideration of additional evidence received, followed by another period for response, before returning this matter to the Board.  

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim on appeal.  As such, there is no prejudice to the Board proceeding to decision on this claim, l, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacs authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran contends that he currently has emphysema as a result of his military service.  He has asserted that he may have been exposed to hazardous materials, including paint primer referred to as "green death."  See July 1993 VA Form 21-526; see also September 2009 Letter to Denver RO from Veteran. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.     § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. §  3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id.  

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303 (b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. §  3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6) (2016).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2016).  Thus, a presumption of service connection arises for these veterans (presumed exposed to Agent Orange) or, alternatively, a veteran without appropriate service (as described above) but with competent evidence of herbicide exposure, who develops one of the identified diseases.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Considering the record in light of the above-noted legal authority, the Board finds that service connection for a lung disability, to include emphysema, must be denied.

Initially, the Board notes that the Veteran is presumed to have been exposed to herbicides during his military service.  See October 2009 VA Memorandum.  To this regard, deck logs from the USS Planetree (the ship the Veteran served on during active duty) document that his ship was docked on the shore of the Republic of Vietnam.  Thus, he is presumed to have been exposed to herbicides in service.

Nonetheless, notwithstanding the Veteran's presumed herbicide exposure, respiratory cancers are the only lung diseases that the VA Secretary has recognized as etiologically-related to herbicide exposure,.  See 38 C.F.R. § 3.309(e).  Notably, VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not been specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  As noted below, while the Veteran has been diagnosed with lung disorders, he not been diagnosed with any respiratory cancer.  Hence,  presumptive service connection based on presumed in-service exposure to herbicides is not available to the Veteran.  

However, service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disorder resulting in disability is in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); see also Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994).  The Board will also consider the applicability of other theories of entitlement.

In addition to his presumed herbicides exposure, the  Veteran has alleged that he may have been exposed to hazardous materials, including paint primer referred to as "green death."   However, none of these exposures is medically shown to have resulted in a chronic lung disability.
  
The Veteran's service treatment records (STRs) indicate that he was seen in December 1965 for a one month history of shortness of breath, dyspnea on exertion, chest pain, and blackouts, with a diagnosis of hyperventilation.  In February 1967, the Veteran was diagnosed with an upper respiratory infection (URI).  January 1968 STRs note a history of occasional non-productive cough, which the Veteran called "smoker's cough."  In November 1968, the Veteran complained of cold symptoms and a diagnosis of URI was provided.  On June 1969 separation, the examiner noted abnormal respiratory findings without specifications, but a clinical evaluation of the lungs and chest was normal. 

Post-service ,in 1970, the Veteran received emergency room treatment for chest pain and right pneumothorax (collapsed lung).  November 1995, chest x-rays showed scarring and emphysematous changes.  January 2004 VA treatment records note a history of lung collapse secondary to blebs.  In March 2004, the Veteran underwent a series of VA pulmonary function tests revealing mild air flow obstruction consistent with obstructive lung disease.  

VA lung examinations were conducted in September 1994 and February 2004.  Both examiners noted a history of collapsed lungs, but neither provided an etiology opinion.  

Post-service VA treatment records dated in November 1995 contain chest x-rays showing a large bullae in the right upper lobe.  July 2004 pulmonary clinic records, based on tests, recommended that the Veteran quit smoking.  In 2004, a diagnosis of COPD was provided.
  
During the July 2015 Board hearing, the Veteran testified that he suffered from a collapsed lung following his active duty military service and that his treatment provider explained his symptoms, blistered lungs, were not consistent with a condition caused by smoking tobacco.  He has also reported that this occurred during his inactive reserve service.  See Sept. 2009 Correspondence; see also August 2005 VA Form 21-4138.

December 2015 VA treatment records include the report of a pulmonary evaluation for emphysema.  The Veteran was found to have severe emphysema disease.  Subsequent testing was recommended.  That same month, a chest CT showed severe emphysema and bullous changes without definite evidence of interstitial lung disease as well as lesions in the lungs.  In February 2016 the Veteran had another chest CT that showed no changes.

Additional post-service VA treatment records in August 2015 note an impression of pulmonary hyperexpansion consistent with emphysema.  In July 2016, the Veteran reported that he recently stopped smoking cigarettes, after smoking 60 packs of cigarettes per year.  A history of COPD was noted, as well as that the  Veteran declined a recommended lung cancer screening test.

Pursuant to the remand, the Veteran was afforded a VA examination in August 2016.  He reported smoking cigarettes since the age of 16.  He said that he started smoking one pack of cigarettes per week starting at the age of 19, then decreased to half of a pack of cigarettes at the age of 20.  He stopped smoking cigarettes in 1970 after his lung collapsed, but resumed smoking one cigar per month in 1976.  Thereafter, from 1980 to 2016, the Veteran estimated smoking up to three-fourths of a pack of cigarettes per day.  On examination, diagnoses of history of bilateral primary spontaneous pneumothoraces, emphysema, and COPD were provided.  The examiner acknowledged STRs documenting colds and upper respiratory infections; however, the examiner concluded that such complaints have since resolved based on the Veteran's July 1969 separation examination that was negative for pulmonary abnormalities.  

Pertinent to the bilateral primary spontaneous pneumothoraces diagnosis, the examiner emphasized that the Veteran had a diagnosis of primary, not secondary, spontaneous pneumothoraces.  The examiner explained that a diagnosis of primary is appropriate because the Veteran did not have a history of clinical lung disease at the time of his 1970 lung collapse.  By definition, "primary spontaneous pneumothorax is a collapsed lung that occurs without a precipitating event in the absence of clinical lung disease."  Based on a review of the claims file and medical literature, the examiner opined that bilateral primary spontaneous pneumothoraces is less likely than not incurred or caused by service, to include herbicide exposure and "green death."  As rationale, the examiner stated that the Veteran had multiple risk factors, to include smoking, age, gender, and height.  The examiner acknowledged the Veteran's report that physicians told him his lung problems were not due to smoking, however, based on medical literature, the examiner emphasized that smoking is the most significant risk factor for primary spontaneous pneumothorax.  The examiner noted that in 1970 when the Veteran's lung collapsed due to spontaneous pneumothorax, he had been smoking for at least 9 years. 

With respect to the relationship between emphysema and COPD and service, to include herbicide exposure and "green death", the examiner opined that both conditions are less likely than not incurred in or caused by service.  As rationale, the examiner stated that the Veteran was diagnosed with emphysema in 1994 and COPD in 2004, approximately 25 to 30 years after service.  The examiner explained that occasional herbicide exposure, to include "green death" over 4 years during service, is less of a risk factor than smoking.  Here, at the time diagnoses of emphysema and COPD were provided, the Veteran had been smoking intermittently for over 30 years.  Based on medical literature, "smoking cigarettes is the single most important risk factor for both emphysema and COPD."

Additional post-service VA treatment records document the Veteran's history of smoking and lung disabilities.  February 2017 treatment records list a past medical history of COPD and pulmonary emphysema.

Initially, the Board points out that the medical evidence of record clearly establishes current lung disabilities of bilateral primary spontaneous pneumothoraces, emphysema, and COPD.  See August 2016 VA Examination Report.  However, no such disability is not shown by competent, credible and probative evidence to have had its onset during service, or to otherwise be etiologically related to service, to include herbicide exposure and/or "green death."

As noted, STRs document cold symptoms and a diagnosis of a lung infection.   Although on July 1969 separation abnormal respiratory findings without specifications was noted, a clinical evaluation of the lungs and chest was normal.  Further, in connection with the  August 2016 VA examination, the examiner acknowledged review of STRs and opined that these conditions have since resolved.   As such, no chronic lung disability was shown in service,

Post service, although the Veteran had a lung collapse in 1970, the August 2016 VA examiner stated that by definition, "primary spontaneous pneumothorax is a collapsed lung that occurs without a precipitating event in the absence of clinical lung disease."  The examiner concluded that such disability was not related to service and attributed the Veteran's lung collapse to a history of smoking cigarettes.  

With respect to the other current lung diagnoses, the record reflects that the first documented evidence of emphysema was in 1994 and COPD was in 2004, approximately more than 25 years after service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365(1992).  Also, bilateral primary spontaneous pneumothoraces, emphysema, and COPD are not listed among the chronic diseases for which presumptive service connection is available.  As such,  in this case, lay assertions as to continuity of pulmonary/respiratory symptoms since may not serve as a substitute for medical opinion evidence as to etiology.  

Furthermore, the only medical opinion to directly address whether there exisst a medical relationship  between current lung disability and the Veteran's service, to include herbicide exposure and "green death"-that provided by August 2016 VA examiner-weighs against the claim.  The Board accepts the comments and opinions by that examiner as the most probative evidence of record concerning the etiology of the Veteran's lung disabilities.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The opinion provider, a medical doctor, conducted a detailed review of the claims file, to include his documented  history, and provided a detailed rationale supported by medical literature to explain why current lung disabilities are unrelated to service, to include herbicide exposure and "green death".  Each such stated  rationale is plausible and consistent with the record.   Significantly, as neither the Veteran nor his representative has submitted or identified any contrary medical opinion-i.e., one that, in fact, supports a medical nexus between the Veteran's lung disabilities and service, to include herbicide exposure-the relevant medical opinion evidence on the question of etiology of current lung disabilities is uncontroverted.  

Finally, to whatever extent the Veteran, his former spouse, siblings, and/or or his representative assert that there exists a medical relationship between any  lung disability diagnosed post-service and any in-service injury, disease or event-to include presumed herbicide exposure therein and alleged "green death" therein-the  Board finds that such assertions do not provide persuasive support for the claim.  The matter of the medical etiology of the lung disabilities here at issue are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to assert matters within their personal knowledge, and may be competent to provide opinions on some limited medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the lung disabilities at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n. 4 (providing that lay persons are not competent to diagnose cancer).  As none of the above-referenced individuals is shown to be other than a layperson without appropriate training and expertise, none is  competent to render a probative (i.e., persuasive) opinion on the medical matters upon which this claim turns.  Id.  

As in connection with this claim, lay assertions as to the etiology of current  lung disabilities have no probative value, the Veteran can neither support his claim, nor counter the probative medical opinion evidence of record on the basis of lay assertions, alone. . 

For all the foregoing reasons, the Board finds that the claim for service connection for a lung disability, to include emphysema, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence weighs against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a lung disability, to include emphysema, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


